DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Priority
The present application claims benefit to provisional application No. 61/643,141, filed 05/04/2012. 

Status of the Claims
Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15 and 17-23 are pending; claims 1 and 11 are amended; claims 3, 6, 10, 13 and 16 are cancelled; claims 20-23 are withdrawn. Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15 and 17-19 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims (claims 1 and 11). 
The previous grounds of rejection under 35 U.S.C. 103 is withdrawn in view of further consideration and an updated search (see the new grounds set forth in detail below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite at the staining step the limitation “while the plurality of cells are non-adherent”; upon further consideration, it is noted that “while…non-adherent” is indefinite claim language because it is not readily clear from this language if the claim is limiting the cells to those that are from a non-adherent cell line (in which case the cells would always be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stuelpnagel et al., US PG Pub No. 2005/0158702A1 in view of Bachman et al., US PG Pub No. 2007/0292312A1 (previously cited), Reddy et al., US PG Pub No. 2006/0292559A1 (previously cited) and Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pg. 141 (document is 3 pages).
Stuelpnagel et al. teach a method for multiplexed identification of individual cells populations within a heterogeneous cell sample mixture (abstract and paras [0033], [0034], [0038], [0039]), the method comprising conjugating each of a plurality of labels such as fluorophores (e.g., para [0038]), each having distinct spectral emissions, to the distinct cells (such that each population of cells is associated with a distinct spectral emission) in order to stain the plurality of cells in the mixture while the cells are non-adherent (para [0077]-[0081], followed by adhering the individual cells (individual ones of the plurality)), cells adhered either 
	Regarding the step of staining (conjugation), see the methods of Stuelpnagel encompass conjugating each label (for example, fluorophores with distinct spectral emissions) to a binding reagent such as an antibody specific to a predetermined surface marker (on the cell) (see e.g., paras [0077]-[0078], encoding cells prior to disposal on the array, also paras [0081], [0084], regarding the IBLs expressed on the cells surface, using one IBL per subpopulation to distinguish cells; and [0090]-[0092], DBL that binds the IBL (the cell surface markers) directly or indirectly labeled, each DBL uniquely labeled). As such, Stuelpnagel is considered to address the claimed steps of conjugating each fluorophore to an antibody specific for a predetermined surface marker to produce a plurality of groups of antibody-fluorophores (namely sorting the fluorophores, assigning each an antibody binding partner specific to a certain individual cell surface marker, thereby addressing a plurality of group so fluorophores sorted based on their emission), each able to identify a distinct surface marker based on the corresponding emission of the surface marker’s binding partner specific fluorophore. 
	Stuelpnagel’s methods further comprising interrogating, using confocal microscopy, the plurality of groups of antibody-fluorophores to detect the presence or absence of an individual cell marker and relative expression level (see para [0124], thereby addressing LSCM). 
	Although Stuelpnagel’s methods comprise spectrally separating fluorophores into a plurality of groups based on their distinct emissions in that Stuelpnagel is assigning each separate 
Bachman et al. teach an assay system/apparatus that is a plate (substrate) having thereon an array of removable micro-pallets for capturing/isolating subsets of populations such as cells in a sample (see e.g., abstract, and paras [0007], [0046], [0047] and [0048]). Bachman teach the systems described advantageously solve the problem of positive selection of samples, and allow one to quickly and selectively remove sample from the plate for further processing, eliminate the need to cut around samples, greatly increasing the speed and throughput while reducing complexity for selection (para [0048]), and importantly also teach that since the pallets are arranged on a plate, high speed analysis and sample selection can be performed at rates comparable to flow cytometry in a far simpler manner (para [0048]). Further, see para [0072], Bachman also teach the micro-pallet array system enables the analysis of cells, followed by positive selection of cells while they remain adherent to pallets, that the pallet release and 
Reddy et al. (cited previously) also, similarly to Stuelpnagel, teach methods comprising the use of labeled detection reagent in order to detect and distinguish immobilized target cells in a microarray format, specifically see at para [0084] and figure 5, Reddy similarly disclose the use of multiple labeled conjugates to produce a microarray of various molecular species, and use of different detectably labeled reagents specific to distinct cell surface molecules of the immobilized cells in order to detect, differentiate, and quantitate sub-populations of immobilized cells (a heterogeneous mixture comprising different subpopulations of cells, i.e. not all cells in the mixture are the same). Reddy does teach multiple different fluorescent labels conjugated to reagents such as antibodies (see thereby addressing conjugates of spectrally distinct fluorophores each having a different identifiable emission spectra to antibodies, see para [0099], thereby allowing simultaneous measurement of multiple analytes), see also Figure 5, demonstrating embodiments comprising multiple different labeled antibodies (see Reddy teach the use of antibodies such as monoclonal antibodies). Reddy is teaching the ability to detect, differentiate and quantify (the level) different sub-populations of cells based on detection/binding their individual surface markers (the labeled reagent binding cell surface marker).
Harlow & Lane teach (page 141) that the usefulness of monoclonal antibodies stems from their specificity of binding, their homogeneity and their ability to be produced in unlimited quantities. 
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified Stuelpnagel et al. in order to have excited the plurality of fluorophores prior to conjugation in order to have established their distinct emissions (for the purpose of separating them based on emission and assigning them to a particular antibody for a particular one of the plurality of cells) as an obvious matter of applying a known technique to a known method. Specifically, the prior art previously recognized the base technique as described by Stuelpnagel (and also Reddy) of spectrally distinguishing conjugate species based on fluorophore spectral emission (and as such, distinguishing targets for which the conjugates bind by spectral emission); it was well known in the art at the time that in order to distinguish such fluorophore labels (conjugates) by emission, it is necessary to first excite the conjugates in order to observe their distinct emissions. As a result, it would have been obvious that in separating the fluorophores based on emission in order to assign (separate) each to a particular conjugate, it would have been necessary to excite the fluorophores such that one is able to observe their emission, and subsequently separate and pair them with the appropriate antibodies. The ordinarily skilled artisan would have appreciated that this step is a necessary step to have been performed in order to produce and observe their emission spectra (to allow one to separate them and assign them based on emission, as in Stuelpnagel); one of ordinary skill would have a reasonable expectation of success exciting the labels since it is known in the art that in order to observe a fluorophore’s emission, the fluorophore needs to exposed to an excitation. 
	It would have been further obvious to one having ordinary skill in the art to have modified the antibody (Stuelpnagel teaching for example, antibody directly or indirectly attached to label, such as a fluorophore) of Stuelpnagel in order to rely on antibodies that are monoclonal antibody species (thereby arriving at the claimed monoclonal antibody-fluorophore conjugates), 
	Additionally, although Stuelpnagel fails to teach an array of selectively releasable micro-pallets, and as such a step of selectively releasing the individual micropallets to which the identified one or more cells of an individual one of the plurality of unique subsets of cells are adhere, it would have been obvious to have modified the microarray of Stuelpnagel with that of Bachman, and to have further performed a step of selectively releasing identified micropallet(s) as claimed because the modification would be expected to maintain the original, required ability to capture and isolate subpopulations of cells in an array format (as in Stuelpnagel), while also providing the additional benefit of accommodating subsequent additional processing of desired/selected cells (Bachman), i.e., selective release of desired cells for further analyses/processes. In addition, the modification would amount to a simple substitution of one 
Regarding independent claim 11, claim 11 is substantially similar to independent claim 1, independent claim 1 discussed previously in detail above (see claim 11 omits the step of exciting the fluorophores, separating and conjugating the fluorophores to monoclonal antibodies). However, see the analyses as detailed previously above as the same reasoning applies presently. Claim 11 is considered obvious over the cited prior art for the same reasons as detailed previously in the above analyses. 
Regarding claims 2 and 12 Bachman et al. is teaching their array of micro-pallets provides for the determination of the sum and amplification of the characteristic optical response, the method improving the limit of detection and sensitivity of the biosensor (para [0039], summing signal thereby suggesting Bachman’s invention is capable of quantifying cell surface markers (relative level) in addition to determining merely presence absence. However, Bachman does not clearly indicate the ability to detect the relative level of expression (claims 2 and 12). As discussed above however, Reddy is similarly teaching detection of subpopulations of cells with the use of an array format (detecting stained/adhered cells in an array). See at para [0082], Reddy does teach labeled antibody bound to a cell immobilized in a microarray permits its 
	Regarding claims 4 and 14, see as indicated above, the combination of the cited art addresses using the detected signal (i.e., presence/absence and/or quantify) to identify (distinguish) different cells.
	Regarding claims 5 and 15, Bachman (and the cited art) address detecting in a sample comprising a plurality of cells, the plurality comprising tumor cells (see for example, para [0058] of Bachman; also noted, Reddy teaching target tumorigenic cells, para [0090]).
	Regarding claims 8 and 18, see Reddy further teach a biopsy as a suitable sample for targeted cells (para [0092]). It would have been obvious (and further one would have had a reasonable expectation of success) to have performed the method as claimed on sample such as a 
	Regarding claim 7, although Stuelpnagel fails to disclose the specific species antibodies to the target antigens as presently recited at claim 7, see for example Reddy (para [0092]) teach targeting cells based on antigen such as the surface marker CD44 (Reddy teaching antibody that binds/detects cells including CD44). It would have been further obvious based on the cited art to have selected antibodies to the cell surface marker CD44 in order to detect cells such as monocytes (for example as supported by Reddy, Reddy suggesting it as desirable in the art to detect cells such as monocytic cells). Further one would be motivated to rely on antibody to CD44 as an obvious matter of using a known technique for a known method, in particular considering the array based format was known in the art intended for the detection/selection of individual cells (Stuelpnagel, Reddy and Bachman), and further the technique of detection by binding cell surface markers such as CD44 (for monocytic cells) was also known. One having ordinary skill would have a reasonable expectation of success, when using antibody to CD44, of at least detecting CD44 expressing cells such as monocytic cells. 
	Regarding claim 9, Stuelpnagel teach tumor cells of all species, see the reference teaching a finite list of particular examples, including both breast and pancreas (see para [0058]). 
	 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stuelpnagel et al., Bachman et al., Reddy et al. and Harlow & Lane, as applied to claim 1 above, and further in view of Al-Hajj et al., Prospective identification of tumorigenic breast cancer cells, PNAS, 100(7), (2003), p. 3983-3988 (cited previously).

	However, the cited art fails to teach Applicant’s elected species of monoclonal antibody, namely antibody specific for Epithelial Specific Antigen (ESA) (claim 7). 
	See also Al-Hajj (cited previously, pages 3985, col., 1 para 2, col. 2, para 3, and also page 8987, col. 2, para 2) teaching multiplex identification/detection of individual cells within populations of cells, including tumorigenic cells using antibodies, against tumorigenic cancer markers such as anti-CD44, anti-CD24, anti-ESA (anti-ESA addressing applicant’s elected species of monoclonal antibody) (see e.g. page 3985, col. 1); see also page 3986, col. 2, para 2 (anti-ESA for enrichment of tumorigenic cells). 
It would have been further prima facie obvious to one having ordinary skill in the art to have targeted the marker ESA as an obvious matter of using are recognized markers for selection/isolation to tumorigenic cancer cells (one motivated in particular to identify and select tumor cells to indicate/diagnose disease). One having ordinary skill in the art would have had a reasonable expectation of success relying on antibodies to markers already known for isolation/identification and selection of tumorigenic cells related to cancer/specific cancers.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive for the following reasons.

Regarding the rejection of claims under 35 U.S.C. 103 (a) (remarks pages 7-10), arguments directed against the previous grounds of rejection are moot as the rejection is withdrawn in view of an updated search and consideration (see the cited art in the pending grounds of rejection, the reference Stuelpnagel, relied upon in the present grounds of rejection as primary reference). 
See the pending grounds of rejection, the primary cited reference does teach staining cells prior to the adherence to a substrate in an array format; in particular Stuelpnagel et al. teach their methods comprising conjugating each of a plurality of fluorophores (e.g., para [0038]) with distinct spectral emissions to the distinct cells (each population associated with a distinct spectral emission) such to stain the plurality of cells in the mixture while the cells are non-adherent, i.e. prior to adhering (para [0077]-[0081], followed by adhering the individual cells (individual ones of the plurality), either directly or by way of microspheres, to individual cites of a substrate, namely in an array (para [0054]-[0059]). 
Although Reddy is still relied upon in the pending grounds of rejection (with Harlow & Lane), see in the pending grounds of rejection the reference is relied upon as supporting the ordinarily skilled artisan at the time, performing methods comprising array binding format for the identification and selection of individual cells as in Stuelpnagel, would have been motivated to have used monoclonal antibody species as the antibody for the conjugates in order to identify and select individual cells from heterogeneous populations (see detailed analysis set forth above).

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.